ORDER
PER CURIAM.
Movant, Dwayne Embry, appeals from an order of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion without an evidentiary hearing. We affirm.
We have reviewed the legal file and briefs of the parties and find that the findings of fact and conclusions of law of the motion court are not clearly erroneous. As we further find that no precedential value would be served by a full opinion, we affirm pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.